Citation Nr: 0740465	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  03-05 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for spine disorder, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from March 1982 to 
August 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  A September 12, 2006 report of 
contact noted that the veteran was unable to attend his 
scheduled September 15, 2006 hearing and requested that it be 
rescheduled.  The veteran also notified the RO of his new 
address.  A September 20, 2006 letter notified the veteran 
that his case was being certified to the Board.  A January 
2007 Board ruling notified the veteran that his motion to 
reschedule a hearing was granted.  An October 2007 letter 
from the RO notified the veteran of his new hearing date in 
November 2007.  The veteran failed to appear.  But the 
September 2006 letter, January 2007 Board ruling, and the 
October 2007 letter, were all sent to the veteran's old 
address.  Accordingly, the veteran has not received notice of 
the grant of his motion or the new hearing date.  Due process 
thus requires the veteran be provided with a hearing.  See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 
20.703 (2007).

In light of the above, this case must be returned to the RO 
so that a hearing may be scheduled.




Accordingly, the case is remanded for the following action:

The RO must contact the veteran to 
determine what type of hearing he 
requested, to include a hearing at the VA 
Central Office in Washington, DC, a Travel 
Board hearing at the RO, or a 
videoconference hearing.  The veteran must 
be provided proper notice of the date and 
time of the scheduled hearing and the 
notification must be documented in the 
claims file.  The RO must use the most 
recent address of file.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



